Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Formal Matters
Claims 1-7, 9, 15, 16, 18, 20, 22, 23, 24, 27, 28, 33 and 34 are cancelled.  Claims 35-39 are new.  Claims 8, 10-14, 17, 19, 21, 25-26, 29-32 and 35-39 are pending and under examination.
Objections and Rejections Withdrawn
	The rejection under USC 102(b) and the rejection under USC 103 over Kargel are withdrawn per applicant’s argument regarding the definition of antibiotic excluding “preservatives”.  Kargel recognizes its antimicrobials to be preservatives.  
The rejection under USC 103 over Mariano is withdrawn as Mariano only provides for a preservative, but does not discuss antimicrobial/antibiotic activities.  However, note that the rejection under USC 103 over Mariano and Greener is maintained as this combination provides for antimicrobial silver oxides for a formulation. Applicant does not argue the combination of Mariano and Greener.
	As the rejections from the prior office action have been withdrawn, applicant’s arguments toward those rejections are moot.  
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 8, 11, 12, 19, 21, 26, 29-31, and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zheng US 20080152758 as evidenced by Healthline (19 Foods That Are High in Starch, September 20, 2017, . https://www.healthline.com/nutrition/high-starch-foods). 
A “putty” made with flour and/or starch and humectant is also considered a dough.  A dough is an intimate mixture of its ingredients that is in solid form.  Doughs are stable at room temperature to temperatures just below temperatures they would bake at.  
Since the dough of Zheng has the components and structure of a putty of the instant claims, it will have the same abilities for application and melting temperatures of putties of the instant claims (see MPEP 2112).  
If the product of the prior art contains antimicrobials, it will be capable of treating bedsores and other skin wounds where treating infections would be needed.  
The claims are to a composition of matter, and thus, prior art that teaches the claimed invention will provide for a formulation that can have various uses including those of the instant claims. 
Recitations of “topical” are toward the intended use of the formulation to being used topically (see MPEP 2111.02).  If the prior art teaches the compositional and structural features of the claims, it may be used topically.
The recitation of “therapeutically effective for treatment of topical skin infections” will be met if the prior art teaches antimicrobial additives in the formulation or antimicrobial ability of the formulation.  Antimicrobial additives will allow the formulation to kill microbes.  
Zheng teaches an antimicrobial broth (antibiotic) that is incorporated into dough (abstract).  Zheng teaches compositions with 100 g flour (this amount of flour would have 68 g to 75 g starch), dextrose (humectant), salt, 49.8 to 56.4 g of water and 1.6 to 8.2 g (1%, 3%, 5% and 2%) of P-GYE broth (the antibiotic/antimicrobial substance) (tables 6 and 8 of Zheng).  The total weight of the compositions is 165.5 g.  Thus, the flour will be 60.4% of the composition and the water will be from 30.1% to 34% of the formulation.  The starch would be about 41% to 45% of these compositions.   The antibiotic is over 0.1% by weight in each of the examples.  Note that the broth is also made up of a high amount of water and this would also add to the water concentration. The specification indicates that flour or starch are also absorbefacients.  Thus, a teaching of flour in the composition satisfies both viscosity building agent and absorbefacient.  This dough is a mixture (intimate mixture) of its ingredients that create the dough.  Healthline evidences that white flour has 68% of starch and millet flour has 70% of starch.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 8, 10-14, 17, 19, 21, 26, 29-32, and 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mariano US5498645 and Greener WO 2007000591.  
A “putty” made with flour and/or starch and humectant is also considered a dough.  A dough is an intimate mixture of its ingredients that is in solid form.  Doughs are stable at room temperature to temperatures just below temperatures they would bake at.  
Since the dough of Mariano has the components and structure of a putty of the instant claims, it will have the same abilities for application and melting temperatures of putties of the instant claims (see MPEP 2112).  
The claims are to a composition of matter, and thus, prior art that teaches the claimed invention will provide for a formulation that can have various uses including those of the instant claims. 
If the product of the prior art contains antimicrobials, it will be capable of treating bedsores and other skin wounds where treating infections would be needed.  
Recitations of “topical” are toward the intended use of the formulation to being used topically (see MPEP 2111.02).  If the prior art teaches the compositional and structural features of the claims, it may be used topically.
The recitation of “therapeutically effective for treatment of topical skin infections” will be met if the prior art teaches antimicrobial additives in the formulation or antimicrobial ability of the formulation.  Antimicrobial additives will allow the formulation to kill microbes.  
	Mariano teaches a moldable modeling dough composition with 40 to 60% by weight of water, 0.5 to 30% by weight of filler and 5 to 15% by weight of humectant (claims 3 and 14 of Mariano).  Mariano teaches clays like laponite, lapomer and polargel as fillers (these include hydrophilic clays) (column 6).  Mariano provides that without humectant a dough will be more brittle (column 7).  Mariano teaches addition of 0.15 to 0.75% of a preservative (antimicrobial) like isothiazolines to preserve the dough (column 7).  Mariano teaches oil-based scents (column 8).  Mariano teaches waxes (column 6 and 7).  Mariano provides for aliphatic oil as a defoamer (column 7).  Mariano provides for starches as polar polymeric resins and the inclusion of flour (column 3 and column 4).  Mariano provides for wheat flour as a filler that may be used like clay (column 6). Example 9 includes a 15% aqueous solution of wheat flour that is used for 77.7% of the total composition along with glycerin at 2.1% and a 2% borate solution.  This would provide for a total of 11.655% of wheat flour in the formulation. As the PVA/wheat flour is viscosity building agent, wheat flour represents 15/32.5 (46% by weight of the total viscosity building agent.   Mariano provides for glycerin and other compounds as humectants in concentrations up to 15 wt% (column 7).  PVA, flour, starch and hydrophilic clay all act as absorbefacients.  
	Example 9 is the closest formulation to the instant claims, but does not contain an antibiotic/antimicrobial agent.  
	Mariano does not teach adding silver in the claimed concentrations or silver having a valency of 2.
	Greener teaches an antimicrobial/antibacterial with a metal species (abstract).  Greener teaches silver (I, III) oxide (aka silver (II) oxide) (claims 7 and 8 of Greener).  Greener teaches 1% w/w of a composition with silver (I, III) oxide (examples 1 and 2).  Thus, Greener recognizes the antimicrobial/preservative abilities of such concentrations of silver oxide compound.
One of ordinary skill in the art at the time of instant invention would have included an antimicrobial at amounts of over 0.1% by weight into dough formulations of example 9 and provided a formulation of the instant claims with a reasonable expectation of success.  As Mariano provides for a formulation of the instant claims that is a solid dough/putty, it will have the properties of melting point and abilities of the putties of the instant claims (removable in a single unit after application for amounts of time).  The concentrations of filler (group that includes clays and flours) and humectants allow for ratios with overlapping ranges for viscosity building agent plus absorbefacient to humectant (30% of filler to 15% of humectant is a ratio of 2:1, 30% of filler to 5% humectant is a 6:1 ratio).  Furthermore, example 9 does provide that one would utilize more viscosity building agent plus absorbefacient  as compared to humectant.  
	One of ordinary skill in the art at the time of instant invention would have included silver (I, III) oxide (silver (II) oxide) as the preservative for the modeling dough as it is recognized to have antimicrobial/preservative abilities while Mariano provides for its formulation with preservative (antimicrobial agent).  

Claims 13 and 32 in addition to Claims 8, 11, 12, 19, 21, 26, 29-31, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng US 20080152758 as evidenced by Healthline (19 Foods That Are High in Starch, September 20, 2017, . https://www.healthline.com/nutrition/high-starch-foods).
	Zheng teaches the claims as discussed above.  Zheng allows for up to about 40% by weight of water (claims 30-35 of Zheng) while teachings amounts that are close to 40% (e.g. compositions with about 34% water).  Thus, one of ordinary skill in the art at the time of instant invention would have seen about 40% as being acceptable for the amount of water in such a formulation by the teachings of Zheng and would have a reasonable expectation of success in producing the claimed invention.   Zheng allows for hydrolyzed starch (a starch) as a carbon source in an amount of about 1% to about 10% by weight of the antimicrobial broth formulation (paragraph 19).  

Claims 37-38 in addition to Claims 8, 11, 12, 19, 21, 26, 29-31, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng US 20080152758 and Kuechle US 20020001655 as evidenced by Healthline (19 Foods That Are High in Starch, September 20, 2017, . https://www.healthline.com/nutrition/high-starch-foods).
	Zheng teaches the claims as discussed above. Zheng does not provide a limitation on water concentration. 
	Zheng does not teach the ratios as in claims 37 or 38 or an ingredient of claim 39.
	Kuechle teaches a dough composition with about 2 to 15 wt% of humectant (paragraphs 53-55).  Kuechle teaches flour from 30 to about 51 wt% (claim 23 of Kuechle).  Kuechle teaches oils (paragraph 43).  Kuechle teaches doughs in table 3 with water and flour.  
	Thus, one of ordinary skill in the art would have the ability to provide ratios of the instant claims when mixing the flour (containing starch) with humectant, since the prior art teaches concentration ranges of each that would allow for such ratios (e.g. 60% of flour and 15% of humectant provides for a 4:1 weight ratio; 50% of flour and 15% of humectant provides for a 3.33:1 ratio).  See MPEP 2144.05 regarding obviousness of overlapping ranges.  

Claim 17 in addition to Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng US 20080152758; Kim KR 2005042269 (3-2005; abstract) and Kim KR 2006096334 (3-2006; abstract) as evidenced by Healthline (19 Foods That Are High in Starch, September 20, 2017, https://www.healthline.com/nutrition/high-starch-foods).
Zheng provides for compositions as discussed above.
Zheng does not provide for antimicrobial silver in the dough or the concentration of the silver.
Kim ‘269 teaches adding silver powder to a dough to sterilize and disinfect the dough when making buns (a bread product) (abstract).
Kim ‘334 teaches silver powder in dumpling skin at concentrations of 0.01 to 3 wt% (abstract).  
One of ordinary skill in the art at the time of instant invention would have utilized silver particles in a dough by the teachings of Kim ‘269 and Kim ‘334 in concentrations of the instant claims into antimicrobial doughs of Zheng as each of the references provides for doughs with antimicrobial agents (see MPEP 2144.06), and therefore, one of ordinary skill in the art would add antimicrobial silver in instantly claimed concentrations by the combined teachings of the references with a reasonable expectation of success in producing a dough with increased antimicrobial activity.  

New Rejection – As Necessitated by Amendment (Jojoba oil)
Claims 25 and 39 in addition to Claims 8, 10-14, 17, 19, 21, 26, 29-32, and 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mariano US5498645, Greener WO 2007000591 and FromNatureWithLove.com (https://web.archive.org/web/20080611152341/http://www.fromnaturewithlove.com:80/library/carrieroilprofiles.asp, Wayback machine date of June 2008) as evidenced by Kalscheuer et al (Appl Environ Microbiol, 2006, volume 72, pages 1373-1379).  
Mariano and Greener teach the claims as discussed above.
Mariano and Greener do not teach jojoba oil (a wax ester).
From FromNatureWithLove.com provides that jojoba oil is a liquid wax that offers traits of both oil and wax (Oil:Jojoba, Natural).  It also provides that jojoba oil has antioxidant properties that stabilize other oils and that it has an aroma/scent. Kalscheuer evidences that jojoba oil is the main biological source of wax esters (abstract of Kalscheuer).  
One of ordinary skill in the art at the time of instant invention would have added Jojoba oil (a liquid wax with wax esters) to the formulation motivated by Mariano and Greener as jojoba oil offers qualities of both oils and wax, stabilizes other oils in a formulation and possesses the aroma of jojoba.  As Mariano allows for its products to have waxes and oil-based scents, it would see a product like jojoba oil as being desirable for its scent, its stabilizing activity and multifunctional qualities.  There would be a reasonable expectation of success in providing jojoba oil to a product motivated by Mariano and Greener and obtaining a product that also has activities provided by jojoba oil.  
	
Response to Applicant’s Arguments
	Applicant argues that the specification provides that antibiotics are not preservatives and then lays out further points to the definition with examples of what would be considered an antibiotic.  In regards to Kargel, the examiner agrees.  In regards to Mariano by itself, the examiner agrees.  In regards to Zheng and the combination of Mariano and Greener, the examiner disagrees.  Zheng points out that its product would be seen as “preservative free” and the antimicrobial effect is not provided by preservatives.  Thus, the teachings of Zheng provide an antimicrobial that is not a preservative, and thus, is an antibiotic.  In regards to the combination of Mariano and Greener, this combination provides for silver oxides that are considered as antibiotics in the applicant’s specification.  Thus, the combined teachings of Mariano and Greener provide for such a product with antibiotic.  
	Applicant argues that Zheng also does not read on the “topical” limitation.  However, it is noted that “topical” is to the intended use of topical application.  As these claims are to a composition and not to a method of use, if the prior art provides for the compositional and structural features it will read on the composition/formulation.  Even if Zheng’s product is not provided in a method to be applied topically to infected skin, since it has an antibiotic, it will be capable of providing some degree of antimicrobial treatment of an infection if applied to skin especially since Zheng recognizes antimicrobial effectiveness of compounds in the formulation. 
Applicant argues that Mariano is to including antimicrobials as preservatives, however, the combination of Mariano and Greener provides for the silver oxides that are named as antibiotics by the specification and instant claims.  When the silver oxides of Greener are added to formulations of Mariano, they will have an antibiotic by definition of the instant specification.  In regards to “topical”, this is an intended way to use the formulation.  Since the prior art teaches the limitations, it reads on the formulation.  The claims are to a composition and not to a topical method of use.  
For these reasons, the above rejections are maintained.  A new rejection was made to address the added limitation regarding jojoba oil.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/
Examiner, Art Unit 1613